DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 01/21/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 04/25/2022 is acknowledged.  The amendment includes the amending of claims 1, 8, and 15.
Terminal Disclaimer
4.	The terminal disclaimer filed on 07/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,409,789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-22 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination collecting data from a monitored target system, determining one or more levels of missingness for the data collected from the monitored target system, wherein the one or more levels of missingness for the data at least comprise a first factor corresponding to a respective degree of missingness for each of a plurality of signal patterns in the data, wherein a signal pattern is comprised of at least one or more of a first value or one or more of a second value, the first value indicating that the data is missing and the second value indicating that the data is not missing, and a degree of missingness for a signal pattern is determined at least by identifying a percentage of the data that corresponds to the signal pattern, adaptively selecting a technique to correct the data for missing data, wherein the data is selectively corrected by a first technique for a relatively lower level of the missing data or selectively corrected by a second technique for a relatively greater level of the missing data, wherein detection of a first missingness level is addressed by the first technique by imputing the missing data using an iterative imputation technique to generate training data without using new data from an external data source, and detection of a second missingness level that is greater than the first missingness level is addressed by the second technique to generate the training data by adding the new data from the external data source, and performing model training with the training data, as recited in independent claims 1, 8, and 15.
Specifically, although the prior art (See Pinto, Humphries, Nartgun, Aittokallio, and Darcy) clearly teaches various imputation techniques, the detailed claim language directed towards the specific use of a degree of missingness for a signal pattern is determined by identifying percentage of data corresponding to the signal pattern is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14, and 16-22 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2013/0226842 issued to Chu et al. on 29 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to impute missing data).
U.S. PGPUB 2013/0303391 issued to Li et al. on 14 November 2013.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to impute missing data).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 02, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168